DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “one side of the first surface”, and “the other side of the first surface”. Claim 4, from which claim 5 depends, recites “a first surface” and “a second surface which is a surface opposite the first surface”. The relationship between one side, and an other side of the first surface to, for example, the first or second surface is indefinite. For example, it is unclear if the other side of the first surface refers to the second surface. Claims 6-8 are rejected in view of their dependence from claim 5. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2015/0292795.
Regarding claim 1, 
Shin teaches a refrigerator comprising: an inner case 2 including an upper plate 23, a lower plate (see par. 89), a left plate 21, a right plate 22, a rear plate 35, and a front cover to form a storage compartment 1 (see annotated Fig. 6, wherein the front cover is defined as the element covering the front of the LED assembly 8); an outer case 10 coupled to an outer side of the inner case to form an exterior; and a light emitting diode (LED) assembly 8 provided on at least one of upper, left, and right surfaces of the front cover to be disposed in the storage compartment (e.g. depending on the point of view of the assembly relative to the front cover), wherein the LED assembly includes a printed circuit board 50 (e.g. a substrate) on which a plurality of LEDs 51-55 are mounted, an LED assembler 60  provided to be integrated with the front cover (see par. 102) and configured to form a space (not labeled) for assembling the printed circuit board so that the printed circuit board is assembled therein (e.g. the assembly is capable of being assembled in the space), and an LED cover 70 configured to cover the LEDs to prevent exposure of the LEDs.

    PNG
    media_image1.png
    628
    557
    media_image1.png
    Greyscale

Shin does not teach that [the front cover] (is) to be injection molded. 
In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden 
Here, as the claimed product appears to be the same or similar to that of Shin, although produced by a different process, the burden is shifted to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. 
Regarding claim 2, 
Shin does not teach wherein the LED assembler is provided on all of the upper, left, and right surfaces of the front cover.
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing the LED assembler on three surfaces of the front cover instead of one,  within the system does anything more than produce predictable results (i.e. providing for more lighting, wherein the lighting is directed in multiple directions), the mere duplication of the LED assembler in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Shin to include the LED assembler on all of the upper, left, and right surfaces of the front cover, in order to predictably provide more lighting, wherein the lighting is directed in multiple directions.
Regarding claim 3,
Shin teaches wherein the LED assembler 60 is concave from the upper, left, and right surfaces of the front cover toward the outer case to form a space for assembling the printed circuit board (see, e.g., Fig. 6).
Regarding claim 4,
Shin teaches wherein the printed circuit board includes a first surface (not labeled) on which the LEDs are mounted and a second surface which is a surface opposite the first surface (not labeled).
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shin teaches, at most, a fixing hook 62 but does not teach a fixing hook, and a fixing rib with which the substrate 50 is fixed. 
Response to Arguments
Previously entered objections to the specifications are withdrawn. Previously entered rejections under 35 USC 112 are maintained as applicable. Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that Shin does not teach [the front cover] (is) to be injection molded. However, claim 1 appears to be a “product-by-process” claim, and although it is not specifically taught that the front cover of Shin is to be injection molded, as the claimed product appears to be the same or similar to that of Shin, although produced by a different process, the burden is shifted to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ANGELETTI teaches a LED assembly located on a front cover of a refrigerator. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.